                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 CLORINDA MEARIDY, on behalf of                )
 herself and all others similarly situated,    )
                                               )
                       Plaintiff,              )
                                               )                  1:20CV387
                v.                             )
                                               )
 NTHRIVE SOLUTIONS, INC.,                      )
                                               )
                       Defendant.              )
                                               )


                         MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       The matter before the Court is an Unopposed Motion for Preliminary Approval of

Attorneys’ Fees and Reimbursement of Costs and Expenses filed by Plaintiff, Clorinda Mearidy.

(ECF No. 28.) The Court, having considered the pleadings and the record, finds that the

proposed attorneys’ fees and reimbursement are appropriate for preliminary approval and

certification. The Court preliminarily approves an award of attorneys’ fees to Plaintiff’s

Counsel in the amount of $166,666.67, representing one-third of the Gross Settlement Fund,

to be paid from the Gross Settlement Fund. The Court additionally preliminarily approves an

award of litigation costs and expenses in the amount of $13,000.00 to be paid from the Gross

Settlement Fund.




       Case 1:20-cv-00387-LCB-LPA Document 35 Filed 08/16/21 Page 1 of 2
      Based on the above, the Court enters the following:

                                           ORDER

      IT IS THEREFORE ORDERED that the Motion for Preliminary Approval of Attorneys’

Fees and Reimbursement of Costs and Expenses is GRANTED.

      This, the 16th day of August 2021.


                                           /s/ Loretta C. Biggs
                                           United States District Judge




                                             2



     Case 1:20-cv-00387-LCB-LPA Document 35 Filed 08/16/21 Page 2 of 2
